COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 EDUARDO SALAS,                                    §
                                                                   No. 08-08-00004-CR
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                               205th Judicial District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                    Appellee.                                      (TC# 20070D00507)
                                                   §



                                   MEMORANDUM OPINION

        Eduardo Salas attempts to appeal his conviction for aggravated assault with a deadly

weapon. Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of

Appellate Procedure, we dismiss the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires

that the trial court enter a certification of the defendant’s right to appeal in every case in which it

enters a judgment of guilt or other appealable order. TEX .R.APP .P. 25.2(a)(2). Likewise, Rule

25.2(d) requires that the trial court certify whether the defendant has a right of appeal under Rule

25.2(a)(2). TEX .R.APP .P. 25.2(d). An appellate court is required to dismiss an appeal if a

certification that shows the defendant’s right to appeal has not been made part of the appellate

record. See TEX .R.APP .P. 25.2(d).

        Appellant filed a timely notice of appeal, but the notice did not include the trial court’s

certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d). By
letter dated January 9, 2008, the clerk of this Court notified Appellant that a certification had not

been filed and informed Appellant of the Court’s intent to dismiss the appeal pursuant to Rule

25.2(d), if the certification was not received within thirty days. Appellant has not complied with

the clerk’s request. Accordingly, the appeal is dismissed.



May 15, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                 -2-